Name: Commission Directive 2008/83/EC of 13 August 2008 amending Directive 2003/91/EC setting out implementing measures for the purposes of Article 7 of Council Directive 2002/55/EC as regards the characteristics to be covered as a minimum by the examination and the minimum conditions for examining certain varieties of vegetable species (Text with EEA relevance)
 Type: Directive
 Subject Matter: documentation;  EU institutions and European civil service;  agricultural policy;  technology and technical regulations;  plant product
 Date Published: 2008-08-14

 14.8.2008 EN Official Journal of the European Union L 219/55 COMMISSION DIRECTIVE 2008/83/EC of 13 August 2008 amending Directive 2003/91/EC setting out implementing measures for the purposes of Article 7 of Council Directive 2002/55/EC as regards the characteristics to be covered as a minimum by the examination and the minimum conditions for examining certain varieties of vegetable species (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (1), and in particular Article 7(2)(a) and (b) thereof, Whereas: (1) Commission Directive 2003/91/EC (2) was adopted to ensure that the varieties the Member States include in their national catalogues comply with the guidelines established by the Community Plant Variety Office (CPVO) as regards the characteristics to be covered as a minimum by the examination and the minimum conditions for examining the varieties, as far as such guidelines had been established. For other varieties the Directive provides that guidelines of the International Union for Protection of new Varieties of Plants (UPOV) are to apply. (2) The CPVO and UPOV have since issued further guidelines for a number of other species, and have updated existing ones. (3) Directive 2003/91/EC should therefore be amended accordingly. (4) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I and II to Directive 2003/91/EC are replaced by the text in the Annex to this Directive. Article 2 For examinations started before 1 November 2008 Member States may apply Directive 2003/91/EC in the version applying before its amendment by this Directive. Article 3 Member States shall adopt and publish, by 31 October 2008 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 November 2008. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 4 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 5 This Directive is addressed to the Member States. Done at Brussels, 13 August 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 193, 20.7.2002, p. 33. Directive as last amended by Commission Directive 2006/124/EC (OJ L 339, 6.12.2006, p. 12). (2) OJ L 254, 8.10.2003, p. 11. Directive as last amended by Directive 2007/49/EC (OJ L 195, 27.7.2007, p. 33). ANNEX ANNEX I List of species referred to in Article 1(2)(a) which are to comply with CPVO test protocols Scientific name Common name CPVO protocol Allium cepa L. (Cepa group) Onion and Echalion TP 46/1 of 14.6.2005 Allium cepa L. (Aggregatum group) Shallot TP 46/1 of 14.6.2005 Allium porrum L. Leek TP 85/1 of 15.11.2001 Allium sativum L. Garlic TP 162/1 of 25.3.2004 Apium graveolens L. Celery TP 82/1 of 13.3.2008 Apium graveolens L. Celeriac TP 74/1 of 13.3.2008 Asparagus officinalis L. Asparagus TP 130/1 of 27.3.2002 Brassica oleracea L. Cauliflower TP 45/1 of 15.11.2001 Brassica oleracea L. Sprouting Broccoli or Calabrese TP 151/2 of 21.3.2007 Brassica oleracea L. Brussels sprouts TP 54/2 of 1.12.2005 Brassica oleracea L. Kohlrabi TP 65/1 of 25.3.2004 Brassica oleracea L. Savoy cabbage, White cabbage and Red cabbage TP 48/2 of 1.12.2005 Brassica rapa L. Chinese cabbage TP 105/1 of 13.3.2008 Capsicum annuum L. Chilli or Pepper TP 76/2 of 21.3.2007 Cichorium endivia L. Curled-leaved endive and Plain-leaved endive TP 118/2 of 1.12.2005 Cichorium intybus L. Industrial chicory TP 172/2 of 1.12.2005 Cichorium intybus L. Witloof chicory TP 173/1 of 25.3.2004 Citrullus lanatus (Thunb.) Matsum. & Nakai Watermelon TP 142/1 of 21.3.2007 Cucumis melo L. Melon TP 104/2 of 21.3.2007 Cucumis sativus L. Cucumber and Gherkin TP 61/2 of 13.3.2008 Cucurbita pepo L. Marrow or Courgette TP 119/1 of 25.3.2004 Cynara cardunculus L. Globe artichoke and Cardoon TP 184/1 of 25.3.2004 Daucus carota L. Carrot and Fodder carrot TP 49/3 of 13.3.2008 Foeniculum vulgare Mill. Fennel TP 183/1 of 25.3.2004 Lactuca sativa L. Lettuce TP 13/3 of 21.3.2007 Lycopersicon esculentum Mill. Tomato TP 44/3 of 21.3.2007 Petroselinum crispum (Mill.) Nyman ex A. W. Hill Parsley TP 136/1 of 21.3.2007 Phaseolus coccineus L. Runner bean TP 9/1 of 21.3.2007 Phaseolus vulgaris L. Dwarf French bean and Climbing French bean TP 12/2 of 1.12.2005 Pisum sativum L. (partim) Wrinkled pea, Round pea and Sugar pea TP 7/1 of 6.11.2003 Raphanus sativus L. Radish TP 64/1 of 27.3.2002 Solanum melongena L. Aubergine or Egg plant TP 117/1 of 13.3.2008 Spinacia oleracea L. Spinach TP 55/2 of 13.3.2008 Valerianella locusta (L.) Laterr. Corn salad or Lambs lettuce TP 75/2 of 21.3.2007 Vicia faba L. (partim) Broad bean TP Broadbean/1 of 25.3.2004 Zea mays L. (partim) Sweet corn and Pop corn TP 2/2 of 15.11.2001 The text of these protocols can be found on the CPVO website (www.cpvo.europa.eu). ANNEX II List of species referred to in Article 1(2)(b) which are to comply with UPOV test guidelines Scientific name Common name UPOV guideline Allium fistulosum L. Japanese bunching onion or Welsh onion TG/161/3 of 1.4.1998 Allium schoenoprasum L. Chives TG/198/1 of 9.4.2003 Beta vulgaris L. Spinach beet or Chard TG/106/4 of 31.3.2004 Beta vulgaris L. Beetroot including Cheltenham beet TG/60/7 of 9.4.2008 Brassica oleracea L. Curly kale TG/90/6 of 31.3.2004 Brassica rapa L. Turnip TG/37/10 of 4.4.2001 Cichorium intybus L. Large-leaved chicory or Italian chicory TG/154/3 of 18.10.1996 Cucurbita maxima Duchesne Gourd TG/155/4 of 28.3.2007 Raphanus sativus L. Black radish TG/63/6 of 24.3.1999 Rheum rhabarbarum L. Rhubarb TG/62/6 of 24.3.1999 Scorzonera hispanica L. Scorzonera or Black salsify TG/116/3 of 21.10.1988 The text of these guidelines can be found on the UPOV web site (www.upov.int).